DETAILED ACTION
Allowable Subject Matter
Claims 1, 3–9, and 12 are allowed. Claims 1, 8, and 12 have been amended, claims 3–7, and 9 remain original or previously presented, claims 2, 10–11, and 13–17 have been cancelled, and claim 21 is new in the amendment filed by Applicant on April 2nd, 2021.
In the interest of compact prosecution an interview was conducted with Applicant in order to distinguish over the prior art of record. Please refer to the Interview Summary of May 26th, 2021 for further details.
Response to Amendments
The amendments to claims 1, 8, and 12 filed on April 2nd, 2021 are accepted. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephone interview with Ryan W. Massey, Esq. on May 26th, 2021 with confirmation on May 27th, 2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1.	(currently amended)  A boiling water nuclear reactor system, comprising:
a reactor pressure vessel;
a reactor core disposed in the reactor pressure vessel;
a core shroud surrounding the reactor core;
a downcomer region disposed between an inner surface of the reactor pressure vessel and the core shroud; 

an isolation condenser system receives steam from the reactor pressure vessel and includes a condensate return line that is directly connected to the core shroud and selectively returns condensate directly inside the core shroud above the reactor core into one or both of an upper plenum or chimney region of the core shroud, the condensate return line includes a valve that opens flow through the condensate return line during a reactor shutdown. 

2.	(cancelled)	
3.	(original)  The boiling water nuclear reactor system according to claim 1, wherein the condensate return line further includes a split portion that returns condensate inside the downcomer region.

4.	(original)	The boiling water nuclear reactor system according to claim 1, further comprising:
a turbine receiving steam from the reactor pressure vessel; and 
a main condenser system receiving the steam from the turbine and connected to the reactor pressure vessel by a feedwater return line for returning condensate from the main condenser system. 

5.	(original)	The boiling water nuclear reactor system according to claim 4, wherein the feedwater return line selectively returns condensate inside the core shroud above the reactor core into one or both of an upper plenum or chimney region of the core shroud.

6.	(original)  The boiling water nuclear reactor system according to claim 5, wherein the feedwater return line includes a first split portion that returns condensate inside the downcomer. 

7.	(original)	The boiling water nuclear reactor system according to claim 4, wherein the feedwater return line returns condensate inside the downcomer. 

8.	(currently amended)	A boiling water nuclear reactor system, comprising:
a reactor pressure vessel;
a reactor core disposed in the reactor pressure vessel;
a core shroud surrounding the reactor core;
a downcomer region disposed between an inner surface of the reactor pressure vessel and the core shroud; 
a steam line connected to an upper end of the reactor pressure vessel; 
a turbine receiving steam from the reactor pressure vessel; [[and]] 
a main condenser system receiving the steam from the turbine and connected to the reactor pressure vessel by a feedwater return line for returning condensate from the main condenser system, the feedwater return line selectively returning condensate inside the core shroud above the reactor core into one or both of an upper plenum or chimney region of the core shroud, and
an isolation condenser system receives steam from the reactor pressure vessel and includes a condensate return line that is directly connected to the core shroud and selectively returns condensate directly inside the core shroud above the 

9.	(original)	The boiling water nuclear reactor system according to claim 8, wherein the feedwater return line includes a first split portion that returns condensate inside the downcomer. 

10-11.		(cancelled)	

12.	(Previously presented)	The boiling water nuclear reactor system according to claim 8, wherein the condensate return line further includes a split portion that returns condensate inside the downcomer region.

13-17.		(cancelled)

The following is an examiner’s statement of reasons for allowance: Please refer to the explanation provided in the aforementioned Interview Summary.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646